DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “at least one identifier associated with the device” which makes the claim indefinite.  It’s unclear if this limitation refers to/the same as “device identifier” recited in claims 1, 3 or not.  Examiner will interpret as best understood.
Claim 5 recites the limitations “at least on service” and “the at least on service” which make the claim indefinite.  It’s unclear if Applicant intended to claim “at least one service” or “at least on/available service”.  Examiner will interpret as best understood.
Claim 7 recites the limitation “at least on service” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “at least one service” or “at least on/available service”.  Examiner will interpret as best understood.
Claim 7 recites the limitation “based on the application server identifier” on line 14 which makes the claim indefinite.  It’s unclear if Applicant intended to claim “based on the name that is indicative of at least on service” or if “application server identifier” is in used in place/replacement for “the name that is indicative of at least on service”.  Examiner will interpret as best understood.
Claims 6, 8, 10-13 are rejected for claiming dependency from respective claims 5, 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 are rejected under 35 U.S.C. 102(a) as being anticipated by Naslund et al (USPN 2009/0313466).

	Regarding claim 1, Naslund discloses 
	a device for communicating with a network, the device comprising
	a computing processor; and computing memory communicatively coupled with the computing processor, the computing memory having stored therein executable instructions for performing operations, comprising: (UE comprising with network (FIGs. 1, 2) comprising processor executing instructions stored in memory for performing operations [0042, 0005], FIG. 6
	storing information related to services that the device may access via a core network, the information including a name that is indicative of at least one service that is allowed to be accessed by the device (UE provisioned/maintains on device a identifier, e.g. MID, as well as name of UE’s subscription/allowed accesses such as WLAN, e.g. M0001 [0028, 0034, 0044]
	receiving an Extensible Authentication Protocol (EAP) request from the network (UE receiving EAP request originated from network [0032-0039], FIGs. 1, 2
	transmitting, to the network, an EAP response including a device identifier and the name that is indicative of the at least one service (UE transmits EAP response comprising device ID, e.g. multi-access ID as well as UE’s subscription/allowed accesses such as WLAN, e.g. M0001 [0028, 0034-0044]
	performing an EAP authentication with an Authentication, Authorization, and Accounting (AAA) server for accessing the indicated at least one service (UE performing EAP authentication with AAA server for accessing service [0028-0034], FIGs. 1-3

 Claim 14 is rejected based on similar ground(s) provided in rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Naslund in view of Zhao et al (USPN 2014/0086226)

	Regarding claim 2, Naslund does not expressly disclose “the name is indicative of an access point name (APN)”
	Zhao discloses UE being provisioned with APN [0070, 0079-0081]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the name is indicative of an access point name (APN)” as taught by Zhao into Wahl’s system with the motivation to enable a UE to request access to a preferred APN.

Claim 15 is rejected based on similar ground(s) provided in rejection of claim 2.

	Regarding claim 3, Naslund discloses “wherein the information is provisioned with the device identifier” UE provisioned with identifier, e.g. MID, as well as UE’s subscription/allowed accesses [0034, 0044]

	Regarding claim 4, combined system of Naslund and Wahl does not expressly disclose “the EAP response further includes at least one identifier associated with the device”
 	Zhao discloses UE transmits EAP response containing APN [0070, 0079-0081], FIGs. 7-10
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the EAP response further includes at least one identifier associated with the device” as taught by Zhao into Wahl’s system with the motivation to enable a UE to request access to a preferred APN.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Liu et al (USPN 20160119347) 	FIG. 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469